Appeal from an order of the Family Court, Monroe County (John J. Rivoli, J.), entered October 17, 2005 in a proceeding pursuant to Family Court Act article 10. The order granted petitioner’s mo*1403tion and found that reasonable efforts to reunite the child with respondent are not required.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Sasha M. (43 AD3d 1401 [2007]). Present—Scudder, P.J., Gorski, Centra, Lunn and Peradotto, JJ.